Citation Nr: 1123310	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  05-10 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for periarthritis of the left hip, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for painful heels (periostitis), currently rated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The Veteran had active service from April 1953 to August 1960.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama.

The Veteran was scheduled for a hearing before the Board at the RO in August 2009.  However, the Veteran failed to report to his scheduled hearing and has not requested that he be scheduled for another Board hearing.  As such, the Veteran's request for a hearing is deemed withdrawn.

This case was before the Board in September 2009 when it was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  


FINDINGS OF FACT

1.  Throughout the period of the claim, the Veteran's service-connected left hip disability has been manifested by loss of loss of abduction of more than 10 degrees with repetitive motion.  

2.  Throughout the period of the claim, the Veteran's service-connected periostitis has been manifested by symptoms that result in moderate disability in each foot.  



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no more, for periarthritis of the left hip are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5251, 5252, 5253 (2010).  

2.  The criteria for a 10 percent rating, but no higher, for left heel periostitis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes5270-5274 and 5276-5284 (2010).

3.  The criteria for a 10 percent rating, but no higher, for right heel periostitis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes5270-5274 and 5276-5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice by correspondence sent in March 2004, March 2006 and June 2008.  Although the Veteran was not provided complete notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's available, pertinent medical records has been completed.  The Veteran has not identified any pertinent evidence that remains outstanding.  The RO arranged for the appropriate VA examinations in 2004 and 2007.  An additional examination was scheduled for July 2010; however, the Veteran failed to report for this examination, and offered VA no explanation for his absence.  "[T]he duty to assist is not always a one-way street.  If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Evidentiary development is complete.

In sum, the Board has determined that any procedural errors in the originating agency's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

II.  General Law and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can practically be determined, the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate in an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion for the specific joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

A.  Periarthritis of the Left Hip

Bursitis is rated under Diagnostic Code 5019 (bursitis) which is rated based on limitation of motion of the affected part as degenerative arthritis pursuant to Diagnostic Code 5003. 

Limitation of hip motion is rated under Diagnostic Codes 5251, 5252 and 5253 (and 5250 if there is ankylosis, here not shown).  Under Diagnostic Code 5251 (for limitation of thigh extension), a maximum 10 percent rating is warranted where extension is limited to 5 degrees.  Under Diagnostic Code 5252 (for limitation of flexion), a 10 percent rating is warranted where limitation is to 45 degrees; a 20 percent rating is warranted where the limitation is to 30 degrees, a 30 percent rating is warranted where the limitation is to 20 degrees; and a 40 percent rating is warranted where the limitation is to 10 degrees.  Under Diagnostic Code 5253, a 10 percent rating is warranted when there is limitation of rotation of the thigh, cannot toe-out more than 15 degrees in the affected leg, or where there is limitation of abduction to the point that the legs cannot be crossed.  A 20 percent evaluation is warranted where there is limitation of abduction, motion lost beyond 10 degrees.

Range of motion for the hip joint is measured by flexion and abduction.  A full range of flexion is 0 to 120 degrees and a full range of abduction is from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2010).

For historical purposes, the Board notes that the Veteran was granted service connection for a left hip disorder in a December 1960 rating decision.  A 10 percent disability rating was assigned under Diagnostic Code 5019, effective as of September 1, 1960.  VA received the Veteran's claim for an increased disability rating in March 2004.

The Veteran was afforded a VA joints examination in April 2004.  He complained of hip pain; no range of motion measurements were taken as part of this examination.  The diagnosis was rheumatoid arthritis of the hips and other joints.

VA outpatient treatment records dated from 2004 through 2006 note the Veteran's ongoing complaints of joint pain.  No specific range of motion findings were noted for the left hip.  

The Veteran was afforded a VA joint examination in January 2007.  The examiner noted that the Veteran had extension of the left hip to 30 degrees, adduction to 10 degrees, abduction to 10 degrees, external rotation to 50 degrees, and internal rotation to 30 degrees.  The examiner noted that the Veteran suffered from an additional 25 percent limitation of motion upon repetition.  X-ray studies revealed degenerative arthritis of the left hip.

VA outpatient treatment records dated from January 2007 to July 2010 note the Veteran's ongoing complaints of joint pain.  No specific range of motion findings were noted for the left hip.  

The Veteran was scheduled for an additional VA medical examination in July 2010; the Veteran failed to report for this examination.  Additionally, while notified of his failure to report in a February 2011 SSOC, he did not provide an explanation for his absence.

On review of the evidence above, the Board notes that the Veteran is shown to have degenerative arthritis of the left hip and documented left hip abduction of 10 degrees initially (limited by 25 percent after repetition).  Accordingly, a 20 percent rating is warranted under Diagnostic Code 5253 for the period of the appeal.  See Hart, supra.  

Diagnostic Code 5253 does not provide for a rating higher than 20 percent.  Notably, of the applicable diagnostic codes, only Diagnostic Code 5252 provides a rating in excess of 20 percent.  However, a rating in excess of 20 percent under Diagnostic Code 5252 is not warranted as the evidence of record does not show limitation of flexion to less than 30 degrees.  (The Board again notes that the Veteran was provided an additional opportunity to undergo a VA examination in July 2010.  He did not comply with the examination request.  See Wood, supra.)  

B.  Painful Heels (Periostitis)

The Veteran is currently assigned a noncompensable disability rating for his bilateral heel pain pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5022.  Diagnostic Code 5022 provides periostitis will be rated on limitation of motion of the affected parts, as degenerative arthritis.  Therefore, if the limitation of motion of the Veteran's ankles or feet were caused by the Veteran's periostitis, he could be entitled to an increased disability rating under Diagnostic Codes 5270 through 5274 (impairment of the ankles) or under Diagnostic Codes 5276 through 5284 (impairment of the feet).

Under Diagnostic Code 5271, a 10 percent rating is warranted where there is moderate limitation of ankle motion, and a maximum 20 percent rating is warranted where there is marked limitation of ankle motion.  (Other diagnostic codes providing for a compensable rating for ankle disability-5270, 5272, 5273-require pathology not shown here, i.e., ankylosis or malunion.)  38 C.F.R. § 4.71a.

Normal range of motion of the ankle is zero to 20 degrees of dorsiflexion, and zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5284 (for other foot injuries), a 10 percent rating is warranted for moderate foot injuries, a 20 percent rating is warranted for moderately severe foot injuries, and a 30 percent rating is warranted for severe foot injuries.  38 C.F.R. § 4.71a.  (Other diagnostic codes providing for a compensable rating for foot disability-5276, 5277, 5278, 5279, 5280, 5281, 5282, 5283-require pathology not shown here, i.e., pes planus, weak foot, claw foot, hammer toe, Morton's disease, hallux valgus or malunion or nonunion of tarsal or metatarsal bones.)  38 C.F.R. § 4.71a.

For historical purposes, the Board notes that the Veteran was granted service connection for painful heels in a December 1960 rating decision.  A noncompensable disability rating was assigned under Diagnostic Code 5022, effective as of November 2, 1960.  VA received the Veteran's claim for an increased disability rating in March 2004.

The Veteran was afforded a VA examination in April 2004.  This examination provided very few details regarding the Veteran's bilateral heel pain, aside from stating that the Veteran had severe loss of function due to rheumatoid arthritis with pain in multiple joints, including the hands, shoulders, feet and hips.  

The Veteran was afforded a VA joint examination in January 2007 for a claim seeking service connection for rheumatoid arthritis.  The examination report notes the Veteran's complaints of pain, weakness, stiffness, swelling, fatigability and lack of endurance of the ankles.  He complained of daily flare-ups, with no additional limitation of motion or functional  impairment during the flare-ups.  The examiner noted that the Veteran did not use crutches, canes, braces, or corrective shoes.  On examination, range of motion of the right ankle limited by pain was: dorsiflexion from 0 to 15 degrees and plantar flexion from 0 to 20 degrees.  Range of motion of the left ankle as limited by pain was: dorsiflexion from 0 to 10 degrees and plantar flexion from 0 to 20 degrees.  There was no additional functional limitation on repetitive motion.  Examination of the feet revealed some instability and tenderness.  There was no edema, weakness, hammertoes, high arch, claw foot, or other deformities.  Gait was slow and steady with a slight limp and stiffness due to pain.  The Veteran was able to rise on his heels and toes.  There was no ankylosis.  X-ray studies revealed normal ankles.  The diagnoses included degenerative osteoarthritis of the feet.  The examiner did not indicate whether any of the complaints or findings are related to the Veteran's service-connected bilateral heel disability.

VA outpatient treatment records dated January 2007 to July 2010 note the Veteran's ongoing complaints of joint pain.  No findings specific to the heels were noted.

The Veteran was scheduled for an additional VA medical examination in July 2010; the Veteran failed to report for this examination.  Additionally, while notified of his failure to report in a February 2011 SSOC, he did not provide an explanation for his absence.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's periostitis warrants a 10 percent rating for each heel for the period of the appeal.  See Hart, supra.  The medical evidence of record essentially shows evidence of  pain, instability and tenderness in both feet.  There is persuasive evidence of pain on use, specifically a slow gait with a slight limp and stiffness due to pain.  X-ray studies revealed arthritis.  These findings more nearly approximate moderate disability in each foot under Diagnostic Code 5284.  

The Board also finds that the clear preponderance of the evidence is against a rating in excess of 10 percent for either foot.  The Veteran's disability for each foot would have to more nearly approximate a moderately severe foot injury in order to warrant a 20 percent rating.  The evidence of record indicates that the Veteran had no edema, weakness, or deformity of either foot.  The Veteran does not use any assistive devices to walk.

A rating in excess of 10 percent is not warranted for either foot under any other Diagnostic Code.  Notably, the evidence fails to establish marked limitation of motion of either ankle, as is required for a 20 percent rating under Diagnostic Code 5271.  Comparing the ranges of motion shown during the period of the appeal (10 degrees of dorsiflexion; 20 degrees of plantar flexion at the worst) with the norms, and even considering repetitive use, pain, fatigue, weakness, lack of endurance and incoordination, the Veteran's limitation of motion clearly has been no more than moderate.  (The Board again notes that the Veteran was provided an additional opportunity to undergo a VA examination in July 2010.  He did not comply with the examination request.  See Wood, supra.)  

C.  Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, the manifestations of the disabilities are contemplated by the schedular criteria.  Therefore, referral of this case for extra-schedular consideration is not in order.



ORDER

Entitlement to a 20 percent rating for periarthritis of the left hip is granted, subject to the criteria applicable to the payment of monetary benefits. 

Entitlement to a 10 percent rating for periostitis of the left heel is granted, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a 10 percent rating for periostitis of the right heel is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


